EXHIBIT 10.19

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement is made as of February 14, 2007,
by Domino’s Pizza LLC, a Michigan limited liability company (the “Company”) and
J. Patrick Doyle (the “Executive”).

RECITALS

 

  1. The Executive has experience and expertise required by the Company and its
Affiliates.

 

  2. Subject to the terms and conditions hereinafter set forth, the Company
therefore wishes to employ the Executive as its Executive Vice President of TEAM
U.S.A. and the Executive wishes to accept such employment.

 

  3. The Company and the Executive entered into an Employment Agreement dated
January 1, 2002 (the “Original Agreement”) and, subject to the terms and
conditions hereinafter set forth, the Company wishes to continue to employ the
Executive and the Executive wishes to accept such employment.

 

  4. The Company and the Executive desire to amend and restate the terms and
provisions of the Original Agreement.

AGREEMENT

NOW, THEREFORE, for valid consideration received, the parties agree as follows:

 

  1. Employment. Subject to the terms and conditions set forth in this
Agreement, the Company offers and the Executive accepts employment hereunder
effective as of the date first set forth above (the “Effective Date”).

 

  2. Term. This Agreement shall commence on the date hereof and shall remain in
effect for an indefinite time until terminated by either party as set forth in
Section 5 hereof.

 

  3. Capacity and Performance.

3.1 Offices. During the Term, the Executive shall serve the Company as Executive
Vice President of TEAM U.S.A. The Executive shall have such other powers, duties
and responsibilities consistent with the Executive’s position as EVP of TEAM
U.S.A. as may from time to time be prescribed by the Chief Executive Officer of
the Company (“CEO”).

 

-1-



--------------------------------------------------------------------------------

3.2 Performance. During the Term, the Executive shall be employed by the Company
on a full-time basis and shall perform and discharge, faithfully, diligently and
to the best of his/her ability, his/her duties and responsibilities hereunder.
During the Term, the Executive shall devote his/her full business time
exclusively to the advancement of the business and interests of the Company and
its Affiliates and to the discharge of his/her duties and responsibilities
hereunder. The Executive shall not engage in any other business activity or
serve in any industry, trade, professional, governmental, political, charitable
or academic position during the Term of this Agreement, except for such
directorships or other positions which he/she currently holds and has disclosed
to the CEO in Exhibit 3.2 hereof and except as otherwise may be approved in
advance by the CEO.

 

  4. Compensation and Benefits. During the Term, as compensation for all
services performed by the Executive under this Agreement and subject to
performance of the Executive’s duties and obligations to the Company and its
Affiliates, pursuant to this Agreement or otherwise, the Executive shall receive
the following:

 

  4.1 Base Salary. The Company shall pay the Executive a base salary at the rate
of Three Hundred and Seventy-Five Thousand Dollars ($375,000) per year, payable
in accordance with the payroll practices of the Company for its executives and
subject to such increases as the Board of Directors of the Company or the
Compensation Committee (the “Board”) in its sole discretion may determine from
time to time (the “Base Salary”).

 

  4.2 Bonus.

(a) Formula Bonus. During the Term hereof, the Executive shall participate in
the Company’s Senior Executive Annual Incentive Plan, as it may be amended from
time to time pursuant to the terms thereof (the “Plan,” a current copy of which
is attached hereto as Exhibit A) and will be eligible for a bonus award
thereunder (the “Bonus”). For purposes of the Plan, the Executive shall be
eligible for a Tier I Bonus (as defined in the Plan) and the Executive’s Tier I
Specified Percentage (as defined in the Plan) shall be 100% of Base Salary.

(b) Pro-Ration Anything to the contrary in this Agreement notwithstanding, any
Bonus payable to the Executive in this Agreement for any period of service less
than a full year shall be prorated by multiplying (x) the amount of the Bonus
otherwise payable for the applicable fiscal year in accordance with this
Section 4.2 by (y) a fraction, the denominator of which shall be 365 and the
numerator of which shall be the number of days during the applicable fiscal year
for which the Executive was employed by the Company.

 

-2-



--------------------------------------------------------------------------------

4.3 Vacations. During the Term, the Executive shall be entitled to four weeks of
vacation per calendar year, to be taken at such times and intervals as shall be
determined by the Executive, subject to the reasonable business needs of the
Company. The Executive may not accumulate or carry over from one calendar year
to another any unused, accrued vacation time. The Executive shall not be
entitled to compensation for vacation time not taken.

4.4 Other Benefits. During the Term and subject to any contribution therefor
required of executives of the Company generally, the Executive shall be entitled
to participate in all employee benefit plans, including without limitation any
401(k) plan, from time to time adopted by the Board and in effect for executives
of the Company generally (except to the extent such plans are in a category of
benefit otherwise provided the Executive hereunder). Such participation shall be
subject to (i) the terms of the applicable plan documents and (ii) generally
applicable policies of the Company. The Company may alter, modify, add to or
delete any aspects of its employee benefit plans at any time as the Board, in
its sole judgment, determines to be appropriate.

4.5 Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable business expenses, including without limitation the cost of first
class air travel and dues for industry-related association memberships, incurred
or paid by the Executive in the performance of his/her duties and
responsibilities hereunder, subject to (i) any expense policy of the Company set
by the Board from time to time, and (ii) such reasonable substantiation and
documentation requirements as may be specified by the Board or CEO from time to
time.

4.6 Airline Clubs. Upon receiving the prior written approval of the CEO
authorizing the Executive to join a particular airline club, the Company shall
pay or reimburse the Executive for dues for not less than two nor more than four
airline clubs, provided such club memberships serve a direct business purpose
and subject to such reasonable substantiation and documentation requirements as
to cost and purpose as may be specified by the CEO from time to time.

4.7 Physicals. The Company shall annually pay for or reimburse the Executive for
the cost of a physical examination and health evaluation performed by a licensed
medical doctor, subject to such reasonable substantiation and documentation
requirements as to cost as may be specified by the Board or CEO from time to
time.

 

  5. Termination of Employment and Severance Benefits. Notwithstanding the
provisions of Section 2 hereof, the Executive’s employment hereunder shall
terminate prior to the expiration of the term of this Agreement under the
following circumstances:

 

-3-



--------------------------------------------------------------------------------

5.1 Retirement or Death. In the event of the Executive’s retirement or death
during the Term, the Executive’s employment hereunder shall immediately and
automatically terminate. In the event of the Executive’s retirement after the
age of 65 with the prior consent of the Board or death during the Term, the
Company shall pay to the Executive (or in the case of death, the Executive’s
designated beneficiary or, if no beneficiary has been designated by the
Executive, to Executive’s estate) any Base Salary earned but unpaid through the
date of such retirement or death, any Bonus for the fiscal year preceding the
year in which such retirement or death occurs that was earned but has not yet
been paid and, at the times the Company pays its executives bonuses in
accordance with its general payroll policies, an amount equal to that portion of
any Bonus earned but unpaid during the fiscal year of such retirement or death
(prorated in accordance with Section 4.2).

 

  5.2 Disability.

5.2.1 The Company may terminate the Executive’s employment hereunder, upon
notice to the Executive, in the event that the Executive becomes disabled during
his/her employment hereunder through any illness, injury, accident or condition
of either a physical or psychological nature and, as a result, is unable to
perform substantially all of his/her duties and responsibilities hereunder for
an aggregate of 120 days during any period of 365 consecutive calendar days.

5.2.2 The Board may designate another employee to act in the Executive’s place
during any period of the Executive’s disability. Notwithstanding any such
designation, the Executive shall continue to receive the Base Salary in
accordance with Section 4.1 and to receive benefits in accordance with
Section 4.5, to the extent permitted by the then current terms of the applicable
benefit plans, until the Executive becomes eligible for disability income
benefits under any disability income plan maintained by the Company, or until
the termination of his/her employment, whichever shall first occur. Upon
becoming so eligible, or upon such termination, whichever shall first occur, the
Company shall pay to the Executive any Base Salary earned but unpaid through the
date of such eligibility or termination and any Bonus for the fiscal year
preceding the year of such eligibility or termination that was earned but
unpaid. At the times the Company pays its executives bonuses generally, the
Company shall pay the Executive an amount equal to that portion of any Bonus
earned but unpaid during the fiscal year of such eligibility or termination
(prorated in accordance with Section 4.2). During the 18-month period from the
date of such eligibility or termination, the Company shall pay the Executive, at
its regular pay periods, an amount equal to the difference between the Base
Salary and the amounts of disability income benefits that the Executive receives
pursuant to the above-referenced disability income plan in respect of such
period.

 

-4-



--------------------------------------------------------------------------------

5.2.3 Except as provided in Section 5.2.2, while receiving disability income
payments under any disability income plan maintained by the Company, the
Executive shall not be entitled to receive any Base Salary under Section 4.1 or
Bonus payments under Section 4.2 but shall continue to participate in benefit
plans of the Company in accordance with Section 4.4 and the terms of such plans,
until the termination of his/her employment. During the 18-month period from the
date of eligibility or termination, whichever shall first occur, the Company
shall contribute to the cost of the Executive’s participation in group medical
plans of the Company, provided that the Executive is entitled to continue such
participation under applicable law and plan terms.

5.2.4 If any question shall arise as to whether during any period the Executive
is disabled through any illness, injury, accident or condition of either a
physical or psychological nature so as to be unable to perform substantially all
of his/her duties and responsibilities hereunder, the Executive may, and at the
request of the Company shall, submit to a medical examination by a physician
selected by the Company to whom the Executive or his/her duly appointed
guardian, if any, has no reasonable objection, to determine whether the
Executive is so disabled and such determination shall for the purposes of this
Agreement be conclusive of the issue. If such question shall arise and the
Executive shall fail to submit to such medical examination, the Board’s
determination of the issue shall be binding on the Executive.

5.3 By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth in reasonable detail the nature of such Cause. The following events or
conditions shall constitute “Cause” for termination: (i) Executive’s willful
failure to perform (other than by reason of disability), or gross negligence in
the performance of his/her duties to the Company or any of its Affiliates and
the continuation of such failure or negligence for a period of ten (10) days
after notice to the Executive; (ii) the Executive’s willful failure to perform
(other than by reason of disability) any lawful and reasonable directive of the
CEO; (iii) the commission of fraud, embezzlement or theft by the Executive with
respect to the Company or any of its Affiliates; or (iv) the conviction of the
Executive of, or plea by the Executive of nolo contendere to, any felony or any
other crime involving dishonesty or moral turpitude. Anything to the contrary in
this Agreement notwithstanding, upon the giving of notice of termination of the
Executive’s employment hereunder for Cause, the Company and its Affiliates shall
have no further obligation or liability to the Executive hereunder, other than
for Base Salary earned but unpaid through the date of termination. Without
limiting the generality of the foregoing, the Executive shall not be entitled to
receive any Bonus amounts which have not been paid prior to the date of
termination.

 

-5-



--------------------------------------------------------------------------------

5.4 By the Company Other Than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon notice to
the Executive. In the event of such termination, the Company shall pay the
Executive: (i) Base Salary earned but unpaid through the date of termination,
plus (ii) monthly severance payments, each in an amount equal to the Executive’s
monthly base compensation in effect at the time of such termination (i.e.,
1/12th of the Base Salary) for a period of twelve (12) months (“Severance
Term”), plus (iii) any unpaid portion of any Bonus for the fiscal year preceding
the year in which such termination occurs that was earned but has not been paid,
plus (iv) at the times the Company pays its executives bonuses generally, an
amount equal to that portion of any Bonus earned but unpaid during the fiscal
year of such termination (prorated in accordance with Section 4.2).

5.5 By the Executive for Good Reason. The Executive may terminate employment
hereunder for Good Reason, upon notice to the Company setting forth in
reasonable detail the nature of such Good Reason. The following shall constitute
“Good Reason” for termination by the Executive: (i) any material diminution in
the nature and scope of the Executive’s responsibilities, duties, authority or
title however, a change in reporting shall not constitute a material diminution
of authority; (ii) material failure of the Company to provide the Executive the
Base Salary and benefits in accordance with the terms of Section 4 hereof; or
(iii) relocation of the Executive’s office to a location outside a 50-mile
radius of the Company’s current headquarters in Ann Arbor, Michigan. In the
event of termination in accordance with this Section 5.5, then the Company shall
pay the Executive: (x) Base Salary earned but unpaid through the date of
termination, plus (y) six months after the termination date, an amount equal to
six times the Executive’s monthly base compensation in effect at the time of
such termination (i.e., 1/12th of the Base Salary) and thereafter, monthly
severance payments, each equal to the Executive’s monthly base compensation for
a period of six months, plus (z) the times the Company pays its executives
bonuses generally, an amount equal to that portion of any Bonus earned but
unpaid during the fiscal year of such termination (prorated in accordance with
Section 4.2).

5.6 By the Executive Other Than for Good Reason. The Executive may terminate
employment hereunder at any time upon 90 days written notice to the Company. In
the event of termination of the Executive’s employment pursuant to this
Section 5.6, the CEO or the Board may elect to waive the period of notice or any
portion thereof. The Company will pay the Executive his/her Base Salary for the
notice period, except to the extent so waived by the Board. Upon the giving of
notice of termination of the Executive’s employment hereunder pursuant to this
Section 5.6, the Company and its Affiliates shall have no further obligation or
liability to the Executive, other than (i) payment to the Executive of his/her
Base Salary for the period (or portion of such period) indicated above,
(ii) continuation of the provision of the benefits set forth in Section 4.4 for
the period (or portion of such period) indicated above, and (iii) any unpaid
portion of any Bonus for the fiscal year preceding the year in which such
termination occurs that was earned but has not been paid.

 

-6-



--------------------------------------------------------------------------------

5.7 Post-Agreement Employment. In the event the Executive remains in the employ
of the Company or any of its Affiliates following termination of this Agreement,
by the expiration of the Term or otherwise, then such employment shall be at
will.

 

  6. Effect of Termination of Employment. The provisions of this Section 6 shall
apply in the event of termination of Executive’s employment, pursuant to
Section 5, or otherwise.

6.1 Payment in Full. Payment by the Company or its Affiliates of any Base
Salary, Bonus or other specified amounts that are due to the Executive under the
applicable termination provision of Section 5 shall constitute the entire
obligation of the Company and its Affiliates to the Executive, except that
nothing in this Section 6.1 is intended or shall be construed to affect the
rights and obligations of the Company or its Affiliates, on the one hand, and
the Executive, on the other, with respect to any option plans, option
agreements, subscription agreements, stockholders agreements or other agreements
to the extent said rights or obligations therein survive termination of
employment.

6.2 Termination of Benefits. If Executive is terminated by the Company without
Cause, or terminates employment with the Company for Good Reason, and provided
that Executive elects continuation of health coverage pursuant to Section 601
through 608 of the Employee Retirement Income Security Act of 1974, as amended
(“COBRA”), Company shall pay Executive an amount equal to the monthly COBRA
premiums for the Severance Term; provided further, such payment will cease upon
Executive’s entitlement to other health insurance without charge. Except for
medical insurance coverage continued pursuant to Section 5.2 hereof, all other
benefits shall terminate pursuant to the terms of the applicable benefit plans
based on the date of termination of the Executive’s employment without regard to
any continuation of Base Salary or other payments to the Executive following
termination of employment. Executive and Company agree to make such changes to
the reimbursement for COBRA as may be required to ensure compliance with
Internal Revenue Code section 409A.

6.3 Survival of Certain Provisions. Provisions of this Agreement shall survive
any termination of employment if so provided herein or if necessary to
accomplish the purpose of other surviving provisions, including, without
limitation, the obligations of the Executive under Sections 7 and 8 hereof. The
obligation of the Company to make payments to or on behalf of the Executive
under Sections 5.2, 5.4 or 5.5 hereof is expressly conditioned upon the
Executive’s continued full performance of his/her obligations under Sections 7
and 8 hereof. The Executive recognizes that, except as expressly provided in
Section 5.2, 5.4 or 5.5, no compensation is earned after termination of
employment.

 

-7-



--------------------------------------------------------------------------------

  7. Confidential Information; Intellectual Property.

7.1 Confidentiality. The Executive acknowledges that the Company and its
Affiliates continually develop Confidential Information (as that term is defined
in Section 11.2, below); that the Executive may develop Confidential Information
for the Company or its Affiliates and that the Executive may learn of
Confidential Information during the course of his/her employment. The Executive
will comply with the policies and procedures of the Company and its Affiliates
for protecting Confidential Information and shall never use or disclose to any
Person (except as required by applicable law or for the proper performance of
his/her duties and responsibilities to the Company) any Confidential Information
obtained by the Executive incident to his/her employment or other association
with the Company and its Affiliates. The Executive understands that this
restriction shall continue to apply after employment terminates, regardless of
the reason for such termination.

7.2 Return of Documents. All documents, records, tapes and other media of every
kind and description relating to the business, present or otherwise, of the
Company and its Affiliates and any copies, in whole or in part, thereof (the
“Documents”), whether or not prepared by the Executive, shall be the sole and
exclusive property of the Company and its Affiliates. The Executive shall
safeguard all Documents and shall surrender to the Company and its Affiliates at
the time employment terminates, or at such earlier time or times as the Board or
CEO designee may specify, all Documents then in the Executive’s possession or
control.

7.3 Assignment of Rights to Intellectual Property. The Executive shall promptly
and fully disclose all Intellectual Property to the Company. The Executive
hereby assigns to the Company (or as otherwise directed by the Company) the
Executive’s full right, title and interest in and to all Intellectual Property.
The Executive shall execute any and all applications for domestic and foreign
patents, copyrights or other proprietary rights and to do such other acts
(including without limitation the execution and delivery of instruments of
further assurance or confirmation) requested by the Company or its Affiliates to
assign the Intellectual Property to the Company and to permit the Company and
its Affiliates to enforce any patents, copyrights or other proprietary rights to
the Intellectual Property. The Executive will not charge the Company or its
Affiliates for time spent in complying with these obligations. All copyrightable
works that the Executive creates shall be considered “Work For Hire” under
applicable laws.

 

-8-



--------------------------------------------------------------------------------

  8. Restricted Activities.

8.1 Agreement Not to Compete With the Company. During the Executive’s employment
hereunder and for a period of 24 months following the date of termination
thereof (the “Non-Competition Period”), the Executive will not, directly or
indirectly, own, manage, operate, control or participate in any manner in the
ownership, management, operation or control of, or be connected as an officer,
employee, partner, director, principal, member, manager, consultant, agent or
otherwise with, or have any financial interest in, or aid or assist anyone else
in the conduct of, any business, venture or activity which in any material
respect competes with the following enumerated business activities to the extent
then being conducted or being planned to be conducted by the Company or its
Affiliates or being conducted or known by the Executive to being planned to be
conducted by the Company or by any of its Affiliates, at or prior to the date on
which the Executive’s employment under this Agreement is terminated (the “Date
of Termination”), in the United States or any other geographic area where such
business is being conducted or being planned to be conducted at or prior to the
Date of Termination (a “Competitive Business”, defined below). For purposes of
this Agreement, “Competitive Business” shall be defined as: (i) any company or
other entity engaged as a “quick service restaurant” (“QSR”) which offers pizza
for sale; (ii) any “quick service restaurant” which is then contemplating
entering into the pizza business or adding pizza to its menu; (iii) any entity
which at the time of Executive’s termination of employment with the Company,
offers, as a primary product or service, products or services then being offered
by the Company or which the Company is actively contemplating offering; and
(iv) any entity under common control with an entity included in (i), (ii) or
(iii), above. Notwithstanding the foregoing, ownership of not more than 5% of
any class of equity security of any publicly traded corporation shall not, of
itself, constitute a violation of this Section 8.1.

8.2 Agreement Not to Solicit Employees or Customers of the Company. During
employment and during the Non-Competition Period the Executive will not,
directly or indirectly, (i) recruit or hire or otherwise seek to induce any
employees of the Company or any of the Company’s Affiliates to terminate their
employment or violate any agreement with or duty to the Company or any of the
Company’s Affiliates; or (ii) solicit or encourage any franchisee or vendor of
the Company or of any of the Company’s Affiliates to terminate or diminish its
relationship with any of them or to violate any agreement with any of them, or,
in the case of a franchisee, to conduct with any Person any business or activity
that such franchisee conducts or could conduct with the Company or any of the
Company’s Affiliates.

 

  9.

Enforcement of Covenants. The Executive acknowledges that he/she has carefully
read and considered all the terms and conditions of this Agreement, including
without limitation the restraints imposed upon his/her pursuant to Sections 7
and 8

 

-9-



--------------------------------------------------------------------------------

hereof. The Executive agrees that said restraints are necessary for the
reasonable and proper protection of the Company and its Affiliates and that each
and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area. The Executive further acknowledges that,
were he/she to breach any of the covenants or agreements contained in Sections 7
or 8 hereof, the damage to the Company and its Affiliates could be irreparable.
The Executive, therefore, agrees that the Company and its Affiliates, in
addition to any other remedies available to it, shall be entitled to preliminary
and permanent injunctive relief against any breach or threatened breach by the
Executive of any of said covenants or agreements. The parties further agree that
in the event that any provision of Section 7 or 8 hereof shall be determined by
any court of competent jurisdiction to be unenforceable by reason of it being
extended over too great a time, too large a geographic area or too great a range
of activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.

 

  10. Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his/her obligations
hereunder will not breach or be in conflict with any other agreement to which or
by which the Executive is a party or is bound and that the Executive is not now
subject to any covenants against competition or solicitation or similar
covenants or other obligations that would affect the performance of his/her
obligations hereunder. The Executive will not disclose to or use on behalf of
the Company or any of its Affiliates any proprietary information of a third
party without such party’s consent.

 

  11. Definitions. Words or phrases which are initially capitalized or are
within quotation marks shall have the meanings provided in this Section 11 or as
specifically defined elsewhere in this Agreement. For purposes of this
Agreement, the following definitions apply:

11.1 Affiliates. “Affiliates” shall mean Domino’s Pizza, Inc., Domino’s, Inc.
and all other persons and entities controlling, controlled by or under common
control with the Company, where control may be by management authority or equity
interest.

11.2 Confidential Information. “Confidential Information” means any and all
information of the Company and its Affiliates that is not generally known by
others with whom they compete or do business, or with whom they plan to compete
or do business, and any and all information the disclosure of which would
otherwise be adverse to the interest of the Company or any of its Affiliates.
Confidential Information includes without limitation such information relating
to (i) the products and services sold or offered by the Company or any of its
Affiliates (including without limitation recipes, production processes and
heating technology), (ii) the costs, sources of supply, financial performance
and strategic plans of the Company and its Affiliates, (iii) the identity of the
suppliers to the Company and its Affiliates, and (iv) the people and
organizations with whom the Company and its Affiliates

 

-10-



--------------------------------------------------------------------------------

have business relationships and those relationships. Confidential Information
also includes information that the Company or any of its Affiliates have
received belonging to others with any understanding, express or implied, that it
would not be disclosed.

11.3 ERISA. “ERISA” means the federal Employee Retirement Income Security Act of
1974 and any successor statute, and the rules and regulations thereunder, and,
in the case of any referenced section thereof, any successor section thereto,
collectively and as from time to time amended and in effect.

11.4 Intellectual Property. “Intellectual Property” means inventions,
discoveries, developments, methods, processes, compositions, works, concepts,
recipes and ideas (whether or not patentable or copyrightable or constituting
trade secrets or trademarks or service marks) conceived, made, created,
developed or reduced to practice by the Executive (whether alone or with others,
whether or not during normal business hours or on or off Company premises)
during the Executive’s employment that relate to either the business activities
or any prospective activity of the Company or any of its Affiliates.

11.5 Person. “Person” means an individual, a corporation, an association, a
partnership, a limited liability company, an estate, a trust and any other
entity or organization.

 

  12. Withholding. All payments made by the Company under this Agreement shall
be reduced by any tax or other amounts required to be withheld by the Company
under applicable law.

 

  13. Miscellaneous.

13.1 Assignment. Neither the Company nor the Executive may assign this Agreement
or any interest herein, by operation of law or otherwise, without the prior
written consent of the other; provided, however, that the Company may assign its
rights and obligations under this Agreement without the consent of the Executive
in the event that the Company shall hereafter affect a reorganization,
consolidate with, or merge into, any other Person or transfer all or
substantially all of its properties or assets to any other Person, in which
event such other Person shall be deemed the “Company” hereunder, as applicable,
for all purposes of this Agreement; provided, further, that nothing contained
herein shall be construed to place any limitation or restriction on the transfer
of the Company’s Common Stock in addition to any restrictions set forth in any
stockholder agreement applicable to the holders of such shares. This Agreement
shall inure to the benefit of and be binding upon the Company and the Executive,
and their respective successors, executors, administrators, representatives,
heirs and permitted assigns.

 

-11-



--------------------------------------------------------------------------------

13.2 Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the application of such provision in such circumstances shall
be deemed modified to permit its enforcement to the maximum extent permitted by
law, and both the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable and the
remainder of this Agreement shall not be affected thereby, and each portion and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

13.3 Waiver; Amendment. No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party. The failure of either
party to require the performance of any term or obligation of this Agreement, or
the waiver by either party of any breach of this Agreement, shall not prevent
any subsequent enforcement of such term or obligation or be deemed a waiver of
any subsequent breach. This Agreement may be amended or modified only by a
written instrument signed by the Executive and any expressly authorized
representative of the Company.

13.4 Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person or deposited in the United States mail, postage prepaid,
registered or certified, and addressed (i) in the case of the Executive, to:
Patrick Doyle, 769 Heather Way, Ann Arbor, Michigan 48104, and (ii) in the case
of the Company, to the attention of Mr. David A. Brandon, CEO, at 30 Frank Lloyd
Wright Drive, Ann Arbor, Michigan 48106, or to such other address as either
party may specify by notice to the other actually received.

13.5 Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes any and all prior communications, agreements and
understandings, written or oral, between the Executive and the Company, or any
of its predecessors, with respect to the terms and conditions of the Executive’s
employment.

13.6 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

13.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic substantive laws of the State of Michigan without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction.

13.8 Consent to Jurisdiction. Each of the Company and the Executive evidenced by
the execution hereof, (i) hereby irrevocably submits to the jurisdiction of the
state courts of the State of Michigan for the purpose of any claim or action
arising

 

-12-



--------------------------------------------------------------------------------

out of or based upon this Agreement or relating to the subject matter hereof and
(ii) hereby waives, to the extent not prohibited by applicable law, and agrees
not to assert by way of motion, as a defense or otherwise, in any such claim or
action, any claim that it or he/she is not subject personally to the
jurisdiction of the above-named courts, that its or his/her property is exempt
or immune from attachment or execution, that any such proceeding brought in the
above-named courts is improper, or that this Agreement or the subject matter
hereof may not be enforced in or by such court. Each of the Company and the
Executive hereby consents to service of process in any such proceeding in any
manner permitted by Michigan law, and agrees that service of process by
registered or certified mail, return receipt requested, at its address specified
pursuant to Section 13.4 hereof is reasonably calculated to give actual notice.

IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its duly
authorized representative, and by the Executive, as of the date first above
written.

 

THE COMPANY:   DOMINO’S PIZZA LLC Date: February 14, 2007   By:  

/s/ David A. Brandon

--------------------------------------------------------------------------------

    Name:   David A. Brandon     Title:   Chief Executive Officer THE EXECUTIVE:
       

/s/ J. Patrick Doyle

--------------------------------------------------------------------------------

Date: February 14, 2007   J. Patrick Doyle

 

-13-



--------------------------------------------------------------------------------

EXHIBIT A

DOMINO’S PIZZA SENIOR EXECUTIVE ANNUAL INCENTIVE PLAN

 

-14-



--------------------------------------------------------------------------------

EXHIBIT 3.2

(None, unless additional information is set forth below.)

 

-15-